Citation Nr: 0120108	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  00-18 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Marine 
Corps from January 1973 to December 1974.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in 
Portland, Oregon, which denied the veteran's claim of 
entitlement to a permanent and total disability rating for 
pension purposes.  In September 1999 the veteran filed a 
timely notice of disagreement.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200, 20.201, 20.302 (2000).  The RO 
subsequently provided the veteran a statement of the case and 
notification of his appellate rights.  In July 2000 the 
veteran perfected his appeal and the issues were properly 
certified to the Board.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 19.28, 19.29(b), 19.30, 20.302 (2000).  

REMAND

The Veterans Claims Assistance Act of 2000 (the VCAA) 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
further provides that VA may defer providing assistance 
pending the submission by the claimant of essential 
information missing from the application.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A).  

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  As noted above, recent changes in law have amended 
the requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See also Holliday v. Principi, 14 Vet. App. 280 
(2001).  


VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See VCAA, § 3(a) (to be codified at 
38 U.S.C. § 5103A).  

In the present case, the veteran, in his substantive appeal, 
filed in July 2000, indicated that he had received treatment 
at the VA Medical Center (VAMC) in Walla Walla, Oregon, in 
January and April 2000.  It does not appear that the RO 
attempted to obtain records of the above-mentioned treatment 
from the VAMC.  The Board notes that VA adjudicators are 
deemed to have constructive knowledge of these records and, 
based upon the veteran's statements in this case, now have 
actual knowledge of the existence of these records.  As a 
result, such records are considered to be evidence that is of 
record at the time any decision is made, and should be 
associated with the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992); see VAOPGCPREC 12-94, 60 Fed. Reg. 43,186 
(1995) ("an [agency of original jurisdiction (AOJ)'s] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error").

It is regrettable that the records of the VAMC treatment 
described by the veteran are not in the claims file.  
However, the United States Court of Appeals for Veterans 
Claims has held, on many occasions, that the Board may not 
proceed to a final appellate decision without securing 
records which may be relevant to the outcome.  See, e.g., 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  The 
Court has also made it clear that the RO, and the Board, must 
provide a current evaluation under the Rating Schedule to 
determine the impairment percentage for each disability 
affecting the veteran.  Grantham v. Brown, 8 Vet. App. 228, 
234 (1995), rev'd in part on other grounds, 114 F.3d 1156 
(Fed. Cir.1997); Roberts v. Derwinski, 2 Vet. App. 387, 389 
(1992).  Therefore, since the VAMC records to which the 
veteran has referred may potentially have an impact upon the 
ratings assigned for his non-service-connected disabilities, 
those records must be made a part of the claims file.


Accordingly, the matter on appeal is remanded for the 
following actions:

1.  The RO should review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for hypertension and a left elbow 
disability.  After securing the necessary 
release(s), the RO should obtain those 
records that have not previously been 
associated with the veteran's VA claims 
folder.  The RO should notify the veteran 
if identified records are unavailable.  

3.  The RO should obtain copies of VA 
medical records of the veteran since 
service, which are not currently in the 
claims folder, including all records from 
the VA Medical Center in Walla Walla, 
Oregon.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purpose of this REMAND is to further develop the 
record and to afford the veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (the Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
final decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a final decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2000).



